DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities:  
Claim 8 recites “mountd”.  It appears the word should be “mounted”.
Claim 11 recites “an entirety the label”.  This wording is awkward.  Suggested language is “an entirety of the label”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “said imaging devices are positioned to not cover an entirety the label of the first medication container with said imaging devices for said machine readable code at the first location in some positions of the first medication container”.  The wording is awkward and confusing such that it is unclear what the applicant means by “with said imaging devices for said machine readable code at the first location in some positions of the first medication container”.  Please clarify.
Claim 17 recites the limitation “the order”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what order the applicant is referring to since claim 15 does not recite an order.  Please clarify.  It is noted that claim 16 recites an order.  Therefore, it is unclear if the applicant intended claim 17 to be dependent from claim 16.  Please clarify.
Claim 18 recites “the first location”.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 15 fails to recite a first location, however claim 17 recites a first location.  Therefore, it is unclear if the applicant intended claim 18 to depend from claim 17.  Please clarify.  
	Claim 19 is indefinite due to its dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-10 and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-17 of U.S. Patent No. 11,170,189.   Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.

INSTANT CLAIMS
PATENTED CLAIMS
1. An imaging system for identifying a container, comprising: 

a first scanner positioned outwardly of a central axis; 

a second scanner positioned outwardly of the central axis and spaced from the first scanner; 

a third scanner positioned outwardly of the central axis and spaced from the first scanner and the second scanner; 

said first scanner, said second scanner and said third scanner each being positioned at a first position, respectively, and being configured to identify an optically readable machine readable code contained on a container positioned inwardly of said first scanner, said second scanner and said third scanner; and 

an actuator operably connected with at least one of said first scanner, said second scanner and said third scanner to move said at least one of said first scanner, said second scanner and said third scanner from the first position to a second position to image a different area of the medication container in response to a failure of at least one of said first scanner, said second scanner and said third scanner to identify the machine readable code when said at least one of said first scanner, said second scanner and said third scanner were in said respective first positions.

2. The imaging system of claim 1, wherein said first, second and third scanners each has a lens which faces generally towards said central axis.


5. The imaging system of claim 4, wherein said actuator engages a plurality of said first scanner, said second scanner, said third scanner and said four scanner to move the plurality to said second position, respectively.


8. The imaging system of claim 1, wherein said actuator includes a rotating element on which at least one of said first scanner, said second scanner and said third scanner being mounted thereon.


1. An imaging system for identifying medication containers, comprising: 

a rotating element which is configured to rotate about a central axis; 

a plurality of scanners fixedly attached with said rotating element, said scanners each having a lens which faces generally towards said central axis, and said scanners being spaced apart from one another around said central axis; 

said scanners being configured to identify an optically readable machine readable code contained on a medication container; and 

an actuator operably connected with said rotating element and being configured to rotate said rotating element and said scanners around said central axis from respective first positions to respective second positions to allow said scanners to image different areas of the medication container in response to a failure of said scanners to identify the machine readable code when said scanners were in said respective first positions.

3. The imaging system of claim 2, wherein said first, second and third scanners include cameras to image the machine readable code.

2. The imaging system as set forth in claim 1, wherein said scanners are cameras.
4. The imaging system of claim 1, further comprising a fourth scanner, and wherein said first scanner, said second scanner, said third scanner and said fourth scanner are equidistantly spaced apart from one another around said central axis.

3. The imaging system as set forth in claim 1, wherein said plurality of scanners includes four scanners which are equidistantly spaced apart from one another around said central axis.
6. The imaging system of claim 5, wherein said actuator includes a linear actuator.

4. The imaging system as set forth in claim 1, wherein said actuator is a linear actuator.

	
7. The imaging system of claim 1, wherein said respective second positions of said first scanner, said second scanner, and said third scanner are no greater than thirty degrees (30°) from said respective first positions of said scanners.

5. The imaging system as set forth in claim 1 wherein said respective second positions of said scanners are no greater than thirty degrees (30°) from said respective first positions of said scanners.
9. The imaging system of claim 8, wherein said rotating element includes a circular plate with a plurality of camera mount rods which respectively connect said first scanner, said second scanner and said third scanner cameras to the circular plate.
6. The imaging system as set forth in claim 1, wherein said scanners are cameras, and wherein said rotating element includes a circular plate and a plurality of camera mount rods which interconnect said cameras to said rotating element.
10. A container handling and verification system, comprising: a container area for storing at least two different types of medication containers, the medication containers having a machine readable code; 

a pick and place mechanism configured to engage a first medication container and deliver the first medication container to a location along a central axis of an imaging system; 

said imaging system including a plurality of imaging devices which face towards said central axis, and said imaging system including an actuator which is configured to rotate at least one of the plurality of imaging devices about said central axis; 

said imaging devices being configured to perform a first scan on the label of the first medication container with said imaging devices for said machine readable code at a first location; and 

in response to said imaging devices not detecting said machine readable code on said label of said first medication container, said image processing system being configured to activate said actuator to rotate said at least one of the plurality of imaging devices about said central axis and perform a second scan on said label of said first medication container at a second location different than the first location.

8. A container handling and verification system, comprising: 

a container area for storing at least two different types of medication containers, the medication containers having an optically readable machine readable code;

a pick and place mechanism configured to engage a first medication container and deliver the first medication container to a location along a central axis of an imaging system; 

said imaging system including a plurality of imaging devices which face towards said central axis, and said imaging system including an actuator which is configured to rotate said imaging devices about said central axis; 

said imaging devices being configured to perform a first scan on the label of the first medication container with said imaging devices for said machine readable code; and 38Attorney Docket No. ESRX-270US1 (87693-19) 

in response to said imaging devices not detecting said machine readable code on said label of said first medication container, said image processing system being configured to activate said actuator to rotate said imaging devices about said central axis and perform a second scan on said label of said first medication container.
11. The container handling and verification system of claim 10, wherein said imaging devices are positioned to not cover an entirety the label of the first medication container with said imaging devices for said machine readable code at the first location in some positions of the first medication container.

9. The container handling and verification system as set forth in claim 8, wherein said imaging devices are cameras.

12. The container handling and verification system of claim 10, further including a controller which is in electrical communication with said pick and place mechanism and said imaging devices and said actuator and which controls said pick and place mechanism, said imaging devices, and said actuator upon receiving of an order for a medication container.
10. The container handling and verification system as set forth in claim 8, further including a controller which is in electrical communication with said pick and place mechanism and said imaging devices and said actuator and which controls said pick and place mechanism, said imaging devices, and said actuator upon receiving of an order for a medication container.

13. The container handling and verification system of claim 12, further including a conveyor chute and wherein said pick and place mechanism is configured to drop said first medication container in a discharge bin in response to either no detection of said machine readable code during both said first and second scans or in response to said machine readable code not matching an expected machine readable code based upon the order received by said controller.

11. The container handling and verification system as set forth in claim 8 further including a conveyor chute and wherein said pick and place mechanism is configured to drop said first medication container in a discharge bin in response to either no detection of said machine readable code during both said first and second scans or in response to said machine readable code not matching an expected machine readable code based upon the order received by said controller.
14. The container handling and verification system of claim 8, wherein said pick and place mechanism is configured to deliver the first medication container to a label applicator for applying a new label to said first medication container after said machine readable code is identified by one of the first scan and the second scan.

12. The container handling and verification system as set forth in claim 8, further including a label applicator for applying a new label to said first medication container.

	
15. A method of verifying contents of a medication container which has an optically readable machine readable code, comprising: 40Attorney Docket No. ESRX-270US2 

holding the medication container in a stationary position such that a first imaging device, a second image device and a third imaging device are facing the medication container; 

conducting a first visual scan of the medication container with the first imaging device, the second image device and the third imaging device for the machine readable code; and 

in response to at least one of the first imaging device, the second image device and the third imaging device not detecting the machine readable code, moving at least one of the first imaging device, the second image device and the third imaging device around the medication container and then conducting a second visual scan of the medication container with the first imaging device, the second image device and the third imaging device for the machine readable code with at least one of the first imaging device, the second image device and the third imaging device being at a different angle.

13. A method of verifying the contents of a medication container which has an optically readable machine readable code, comprising the steps of: 

holding a medication container in a stationary position such that a plurality of imaging devices are facing the medication container; 

conducting a first visual scan of the medication container with the imaging devices for the machine readable code; and 

in response to the imaging devices not detecting the machine readable code, rotating the imaging devices around the medication container and then conducting a second visual scan of the medication container with the imaging devices for the machine readable code with the imaging devices being at a different angle.
16. The method of claim 15, further comprising the steps of receiving with a controller an order for a medication container; and picking up a first medication container of a plurality of different types of medication containers with a pick and place mechanism.

14. The method as set forth in claim 13, further comprising the steps of: receiving with a controller an order for a medication container; and picking up a first medication container of a plurality of different types of medication containers with a pick and place mechanism.
17. The method of claim 15, further comprising the step of. in response to one of at least one of the first imaging device, the second image device and the third imaging device reading the machine readable code during either the first visual scan or the second visual scan, then; 41Attorney Docket No. ESRX-270US2 if the machine readable code matches an expected machine readable code based on the order, placing the medication container in a first location using the pick and place mechanism, and if the machine readable code does not match an expected machine readable code based on the order, placing the medication container in a second location that is different than the first location using the pick and place mechanism.

15. The method as set forth in claim 14, further comprising the step of: in response to one of the imaging devices reading the machine readable code during either the first visual scan or the second visual scan, then; if the machine readable code matches an expected machine readable code based on the order, placing the medication container in a first location using the pick and place mechanism, and if the machine readable code does not match an expected machine readable code based on the order, placing the medication container in a second location that is different than the first location using the pick and place mechanism.
18. The method of claim 15, further including the step of applying a label to the medication container prior to placing the medication container in the first location.

16. The method as set forth in claim 15, further including the step of applying a label to the medication container prior to placing the medication container in the first location.
19. The method as set forth in claim 17, wherein the first location is a conveyor and wherein the second location is a discharge bin.

17. The method as set forth in claim 15, wherein the first location is a conveyor and wherein the second location is a discharge bin.




Allowable Subject Matter
With respect to claim(s) 1-19, the examiner makes no prior art rejection. However, these claims are not allowable pursuant to the pending 35 U.S.C. 112(b) rejections (where applicable) and the Double Patenting rejection.  

With respect to claim 1, prior art fails to teach or reasonably suggest, either singly or in combination, an actuator operably connected with at least one of said first scanner, said second scanner and said third scanner to move said at least one of said first scanner, said second scanner and said third scanner from the first position to a second position to image a different area of the medication container in response to a failure of at least one of said first scanner, said second scanner and said third scanner to identify the machine readable code when said at least one of said first scanner, said second scanner and said third scanner were in said respective first positions, in addition to the other limitations of the claim.
With respect to claim 10, prior art fails to teach or reasonably suggest, either singly or in combination, in response to said imaging devices not detecting said machine readable code on said label of said first medication container, said image processing system being configured to activate said actuator to rotate said at least one of the plurality of imaging devices about said central axis and perform a second scan on said label of said first medication container at a second location different than the first location, in addition to the other limitations of the claim.
With respect to claim 15, prior art fails to teach or reasonably suggest, either singly or in combination, in response to at least one of the first imaging device, the second image device and the third imaging device not detecting the machine readable code, moving at least one of the first imaging device, the second image device and the third imaging device around the medication container and then conducting a second visual scan of the medication container with the first imaging device, the second image device and the third imaging device for the machine readable code with at least one of the first imaging device, the second image device and the third imaging device being at a different angle, in addition to the other limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Konopacki et al. (US 2020/0193114) discloses four cameras equidistant from a tube having a barcode.  Konopacki et al. discloses providing an image of the entire periphery of an outside surface of the tube without requiring the tube to be rotate or any camera to be moved ([0040]).


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUEZU ELLIS/Primary Examiner, Art Unit 2876